

Exhibit 10.2
 
MAKE GOOD ESCROW AGREEMENT
 
This Make Good Escrow Agreement (the "Make Good Agreement"), dated effective as
of May 3, 2007, is entered into by and among Millennium Quest, Inc., a Delaware
corporation (the "Company"), Sterne Agee & Leach, Inc., as agent (“Sterne”),
Hisashi Akazawa and Si Chen, each in their individual capacities (each a "Make
Good Pledgor" and together the "Make Good Pledgors"), and Securities Transfer
Corporation, as escrow agent ("Escrow Agent").
 
WHEREAS, each of the investors in the private offering of securities of the
Company (the "Investors") has entered into a Securities Purchase Agreement,
dated May 3, 2007 (the "Purchase Agreement"), evidencing their participation in
the Company's private offering (the "Offering") of securities. As an inducement
to the Investors to participate in the Offering and as set forth in the Purchase
Agreement, Make Good Pledgors agreed to place the Escrow Shares (as defined in
Section 3 hereto) into escrow for the benefit of the Investors in the event the
Company fails to satisfy certain After-Tax Net Income thresholds.
 
WHEREAS, pursuant to the requirements of the Purchase Agreement, the Company and
Make Good Pledgors have agreed to establish an escrow on the terms and
conditions set forth in this Make Good Agreement;
 
WHEREAS, Sterne has agreed to act as agent for the Investors in connection with
this Make Good Agreement pursuant to the terms and conditions of that certain
Agency Agreement, dated as of the date hereof, by and among Sterne and the
Investors; and
 
WHEREAS, the Escrow Agent has agreed to act as escrow agent pursuant to the
terms and conditions of this Make Good Agreement.
 
NOW, THEREFORE, in consideration of the mutual promises of the parties and the
terms and conditions hereof, the parties hereby agree as follows:
 
1. Definitions. Capitalized terms used and not otherwise defined herein that are
defined in the Purchase Agreement will have the meanings given such terms in the
Purchase Agreement.
 
2. Appointment of Escrow Agent. Make Good Pledgors, Agent and the Company hereby
appoint Escrow Agent to act in accordance with the terms and conditions set
forth in this Make Good Agreement, and Escrow Agent hereby accepts such
appointment and agrees to act in accordance with such terms and conditions.
 
3. Establishment of Escrow. Upon the execution of this Make Good Agreement, Make
Good Pledgors shall deliver, or cause to be delivered, to the Escrow Agent
certificates evidencing a number of shares of the Series B Preferred Stock equal
to the 2007 Make Good Shares and the 2008 Make Good Shares, along with undated
stock powers with Medallion guarantees, in the form and number acceptable to the
Investors in their reasonable discretion, (or such other signed instrument of
transfer acceptable to the Company’s Transfer Agent (as defined in Section 5a
below)). The 2007 Make Good Shares and the 2008 Make Good Shares are
collectively referred to as the “Escrow Shares”.
 
 
 

--------------------------------------------------------------------------------

 
 
4. Representations of Make Good Pledgors. Each Make Good Pledgor hereby
represents and warrants to Sterne and the Investors as follows:
 
a. Such Make Good Pledgor has all individual power and authority to enter into
this Agreement and to carry out its obligations hereunder. This Agreement has
been duly executed by such Make Good Pledgor, and when delivered by such Make
Good Pledgor in accordance with the terms hereof, will constitute the valid and
legally binding obligation of such Make Good Pledgor, enforceable against it in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally the enforcement of, creditors’
rights and remedies or by other equitable principles of general application.
 
b. Immediately prior to the closing of the transactions under the Share Exchange
Agreement, Hisashi Akazawa was the sole record and beneficial owner of all of
the outstanding capital shares of Lorain, as the term beneficial owner is
defined under Rule 13d-3(d) under the Exchange Act, free and clear of all
pledges, liens and encumbrances. Hisashi Akazawa is the sole record owner, and
Hisashi Akazawa and Si Chen are the sole beneficial owners of the Escrowed
Shares, as the term beneficial owner is defined under Rule 13d-3(d) under the
Exchange Act, free and clear of all pledges, liens and encumbrances.
 
c. All of the Escrow Shares are, and as to any Underlying Shares when issued
upon conversions will be, validly issued, fully paid and nonassessable shares of
the Company, and free and clear of all pledges, liens and encumbrances. Upon any
transfer of Escrow Shares to Investors hereunder, Investors will receive full
right, title and authority to such shares as holders of Common Stock of the
Company.
 
d. Performance of this Make Good Agreement and compliance with the provisions
hereof will not violate any provision of any applicable law and will not
conflict with or result in any breach of any of the terms, conditions or
provisions of, or constitute a default under, or result in the creation or
imposition of any lien, charge or encumbrance upon, any of the properties or
assets of Make Good Pledgors pursuant to the terms of any indenture, mortgage,
deed of trust or other agreement or instrument binding upon Make Good Pledgors,
other than such breaches, defaults or liens which would not have a material
adverse effect taken as a whole.
 
5. Disbursement of Escrow Shares.
 
a. Fiscal Year Ended December 31, 2007. Make Good Pledgors agree that that if
the After-Tax Net Income for the fiscal year ended December 31, 2007 reported in
the Company’s 2007 Annual Report, and as adjusted in accordance with Section
5.2(d) of the Purchase Agreement, is less than the 2007 Guaranteed ATNI, Sterne
shall provide written instruction (with a copy to the Company) to the Escrow
Agent to instruct the Company’s transfer agent (“Transfer Agent”) to transfer to
each Investor their pro rata share of the 2007 Make Good Shares as determined
under Section 5.2(e) of the Purchase Agreement. The Escrow Agent need only rely
on the letter of instruction from Sterne in this regard and will disregard any
contrary instructions. The Escrow Agent shall be entitled to rely on the
calculations provided by Sterne in releasing the Escrow Shares for disbursement,
with no further responsibility to calculate or confirm amounts. If the Company’s
2007 Annual Report reflect that the 2007 Guaranteed ATNI has been achieved, no
transfer of the 2007 Make Good Shares shall be required by this Section and
Sterne shall provide written instruction (with a copy to the Company) to the
Escrow Agent to return all 2007 Make Good Shares deposited with the Escrow Agent
to the Make Good Pledgors within seven Business Days after the date which the
2007 Annual Report is filed with the Commission, provided that Escrow Agent is
given notice by Sterne of the 2007 Annual Report’s filing and results. Subject
to the timing of the Transfer Agent, transfers of 2007 Make Good Shares required
under this Section shall be made to Investors within seven Business Days after
the date which the 2007 Annual Report is filed with the Commission, provided
that Escrow Agent is given notice by Sterne of the 2007 Annual Report’s filing
and results.
 
 
2

--------------------------------------------------------------------------------

 
 
b. Fiscal Year Ending December 31, 2008. The Make Good Pledgors agree that if
the Company’s After-Tax Net Income for the fiscal year ended December 31, 2008
reported in the Company’s 2008 Annual Report, and as adjusted in accordance with
Section 5.2(d) of the Purchase Agreement, is less than the 2008 Guaranteed ATNI,
Sterne shall provide written instruction (with a copy to the Company) to the
Escrow Agent to instruct the Transfer Agent to transfer to each Investor their
pro rata share of the 2008 Make Good Shares as determined under Section 5.2(e)
of the Purchase Agreement. The Escrow Agent need only rely on the letter of
instruction from Sterne in this regard and will disregard any contrary
instructions. The Escrow Agent shall be entitled to reply on the calculations
provided by Sterne in releasing the Escrow Shares for disbursement, with no
further responsibility to calculate or confirm amounts. If the Company’s 2008
Annual Report reflect that the 2008 Guaranteed ATNI has been achieved, no
transfer of the 2008 Make Good Shares shall be required by this Section and
Sterne shall provide written instruction (with a copy to the Company) to the
Escrow Agent to return all 2008 Make Good Shares deposited with the Escrow Agent
to the Make Good Pledgors within seven Business Days after the date which the
2008 Annual Report is filed with the Commission, provided that Escrow Agent is
given notice by Sterne of the 2008 Annual Report’s filing and results. Subject
to the timing of the Transfer Agent, transfers of 2008 Make Good Shares required
under this Section shall be made to Investors within seven Business Days after
the date which the 2008 Annual Report is filed with the Commission, provided
that Escrow Agent is given notice by Sterne of the 2008 Annual Report’s filing
and results.
 
c. In connection with the foregoing, Make Good Pledgors agree that within one
business day following execution of the Purchase Agreement, Make Good Pledgors
will deposit the 2007 Make Good Shares and 2008 Make Good Shares into escrow in
accordance with this Agreement along with undated stock powers with Medallion
guarantees (or with such other instruments of transfer as in accordance with the
requirements of the Company’s transfer agent), in the form and number acceptable
to the Investors in their reasonable discretion, and the handling and
disposition of the 2007 Make Good Shares and 2008 Make Good Shares in accordance
with Section 5(a) and 5(b) of this Agreement. The parties hereby agree that the
Investors shall not have the right to assign its rights to receive all or any
2007 Make Good Shares and 2008 Make Good Shares in conjunction with negotiated
sales or transfers of any of its Shares or, in the case of their conversion,
Underlying Shares ( collectively, the “Securities”).
 
 
3

--------------------------------------------------------------------------------

 
d. The parties hereby agree that the Make Good Pledgors’ obligation to transfer
Escrow Shares to the Investors pursuant to Section 5.2 of the Purchase Agreement
shall not continue to run to the benefit of any Securities transferred or sold
by the Investors prior to a Make Good Determination Date. In the event an
Investor transfers or sells prior to the Make Good Determination Date relating
to the 2008 Make Good Shares a portion of its Securities, the Escrow Agent
shall, upon instruction from Sterne, return to the Make Good Pledgors a portion
of 2008 Make Good Shares and, if the Investor transfer or sale takes place prior
to the Make Good Determination Date relating to the 2007 Make Good Shares, a
portion of the 2007 Make Good Shares equal to the initial number of 2008 Make
Good Shares and, if appropriate, 2007 Make Good Shares multiplied by a fraction
the numerator of which is the number of Securities involved in the particular
Investor sale or transfer and denominator is the total amount of Securities
originally purchased by all Investors under Purchase Agreement. Any of the
Escrowed Shares to returned to the Make Good Pledgors hereunder shall, subject
to the timing of the Transfer Agent, be returned to the Make Good Pledgors
within seven Business Days after the date which the Company’s 2007 Annual Report
or 2008 Annual Report, as applicable, is filed with the Commission. Sterne shall
provide Escrow Agent with specific notice of those Escrow Shares which shall be
delivered back to the Make Good Pledgors for the above-listed reason. Escrow
Agent will in turn notify the Transfer Agent of such instructions. Escrow Agent
shall under no circumstances be responsible for instructions it does not receive
or instructions it receives after Escrow Agent has instructed the Transfer
Agent.
 
e. The Escrow Agent covenants and agrees that upon any transfer of 2007 Make
Good Shares or 2008 Make Good Shares to the Investors in accordance with this
Agreement, the Escrow Agent shall promptly instruct the Transfer Agent to
reissue such 2007 Make Good Shares or 2008 Make Good Shares in the applicable
Investor’s name and deliver the same as directed by such Investor.
 
f. The Company and Made Good Pledgors covenant and agree, to provide the Escrow
Agent with certified tax identification numbers by furnishing appropriate forms
W-9 or W-8 and such other forms and documents that the Escrow Agent may request,
including appropriate W-9 or W-8 forms for each Investor. The Company and Make
Good Pledgors understand that if such tax reporting documentation is not
provided and certified to the Escrow Agent, the Escrow Agent may be required by
the Internal Revenue Code of 1986, as amended, and the Regulations promulgated
thereunder, to withhold a portion of any interest or other income earned on the
investment of the Escrow Property.
 
 
4

--------------------------------------------------------------------------------

 
g. The Company and the Escrow Agent covenant and agree to provide, and cause
others under their control to provide, to Sterne, on a timely basis, any
documents or information Sterne may require in its reasonable discretion in
order to carry out and enforce the terms and duties under this Make Good
Agreement.
 
6. Duration. This Make Good Agreement shall terminate on the sooner of (i) the
distribution of all the Escrow Shares or (ii) June 30, 2009. The Company agrees
to promptly provide the Escrow Agent written notice of the filing with the
Commission of any financial statements or reports referenced herein.
 
7. Escrow Shares. If any Escrow Shares are deliverable to the Investors pursuant
to the Purchase Agreement and in accordance with this Make Good Agreement, (i)
Make Good Pledgors covenants and agrees to execute all such instruments of
transfer (including stock powers and assignment documents) as are customarily
executed to evidence and consummate the transfer of the Escrow Shares from Make
Good Pledgors to the Investors, to the extent not done so in accordance with
Section 5, and (ii) following its receipt of the documents referenced in Section
5, the Company and Escrow Agent covenant and agree to cooperate with the
Transfer Agent so that the Transfer Agent promptly reissues such Escrow Shares
in the applicable Investor’s name and delivers the same as directed by such
Investor. Until such time as (if at all) the Escrow Shares are required to be
delivered pursuant to the Purchase Agreement and in accordance with this Make
Good Agreement, any dividends payable in respect of the Escrow Shares and all
voting rights applicable to the Escrow Shares shall be retained by Make Good
Pledgors. Should the Escrow Agent receive dividends or voting materials, such
items shall not be held by the Escrow Agent, but shall be passed immediately on
to the Make Good Pledgors and shall not be invested or held for any time longer
than is needed to effectively re-route such items to the Make Good Pledgors.
 
8. Interpleader.  Should any controversy arise among the parties hereto with
respect to this Make Good Agreement or with respect to the right to receive the
Escrow Shares, Escrow Agent and/or Sterne shall have the right to consult and
hire counsel and/or to institute an appropriate interpleader action to determine
the rights of the parties. Escrow Agent and/or Sterne are also each hereby
authorized to institute an appropriate interpleader action upon receipt of a
written letter of direction executed by the parties so directing either Escrow
Agent or Sterne. If Escrow Agent or Sterne is directed to institute an
appropriate interpleader action, it shall institute such action not prior to
thirty (30) days after receipt of such letter of direction and not later than
sixty (60) days after such date. Any interpleader action instituted in
accordance with this Section 8 shall be filed in any court of competent
jurisdiction in the State of New York or the State of California, and the Escrow
Shares in dispute shall be deposited with the court and in such event Escrow
Agent and Sterne shall be relieved of and discharged from any and all
obligations and liabilities under and pursuant to this Make Good Agreement with
respect to the Escrow Shares and any other obligations hereunder.
 
 
5

--------------------------------------------------------------------------------

 
9. Exculpation and Indemnification of Escrow Agent and Sterne.
 
a. Escrow Agent is not a party to, and is not bound by or charged with notice of
any agreement out of which this escrow may arise. Escrow Agent acts under this
Make Good Agreement as a depositary only and is not responsible or liable in any
manner whatsoever for the sufficiency, correctness, genuineness or validity of
the subject matter of the escrow, or any part thereof, or for the form or
execution of any notice given by any other party hereunder, or for the identity
or authority of any person executing any such notice. Escrow Agent will have no
duties or responsibilities other than those expressly set forth herein. Escrow
Agent will be under no liability to anyone by reason of any failure on the part
of any party hereto (other than Escrow Agent) or any maker, endorser or other
signatory of any document to perform such person's or entity's obligations
hereunder or under any such document. Except for this Make Good Agreement and
instructions to Escrow Agent pursuant to the terms of this Make Good Agreement,
Escrow Agent will not be obligated to recognize any agreement between or among
any or all of the persons or entities referred to herein, notwithstanding its
knowledge thereof. Sterne’s sole obligation under this Make Good Agreement is to
provide written instruction to Escrow Agent (following such time as the Company
files certain periodic financial reports as specified in Section 5 hereof)
directing the distribution of the Escrow Shares. Sterne will provide such
written instructions upon review of the relevant earnings per share and/or
After-Tax Net Income amount reported in such periodic financial reports as
specified in Section 5 hereof. Sterne is not charged with any obligation to
conduct any investigation into the financial reports or make any other
investigation related thereto. In the event of any actual or alleged mistake or
fraud of the Company, its auditors or any other person (other than Sterne) in
connection with such financial reports of the Company, Sterne shall have no
obligation or liability to any party hereunder.
 
b. Escrow Agent will not be liable for any action taken or omitted by it, or any
action suffered by it to be taken or omitted, absent gross negligence or willful
misconduct. Escrow Agent may rely conclusively on, and will be protected in
acting upon, any order, notice, demand, certificate, or opinion or advice of
counsel (including counsel chosen by Escrow Agent), statement, instrument,
report or other paper or document (not only as to its due execution and the
validity and effectiveness of its provisions, but also as to the truth and
acceptability of any information therein contained) which is reasonably believed
by Escrow Agent to be genuine and to be signed or presented by the proper person
or persons. The duties and responsibilities of the Escrow Agent hereunder shall
be determined solely by the express provisions of this Make Good Agreement and
no other or further duties or responsibilities shall be implied, including, but
not limited to, any obligation under or imposed by any laws of the State of New
York upon fiduciaries. THE ESCROW AGENT SHALL NOT BE LIABLE, DIRECTLY OR
INDIRECTLY, FOR ANY (I) DAMAGES, LOSSES OR EXPENSES ARISING OUT OF THE SERVICES
PROVIDED HEREUNDER, OTHER THAN DAMAGES, LOSSES OR EXPENSES WHICH HAVE BEEN
FINALLY ADJUDICATED TO HAVE DIRECTLY RESULTED FROM THE ESCROW AGENT’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT, OR (II) SPECIAL, INDIRECT OR CONSEQUENTIAL
DAMAGES OR LOSSES OF ANY KIND WHATSOEVER (INCLUDING, WITHOUT LIMITATION, LOST
PROFITS), EVEN IF THE ESCROW AGENT HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
LOSSES OR DAMAGES AND REGARDLESS OF THE FORM OF ACTION.
 
 
6

--------------------------------------------------------------------------------

 
c. The Company and Make Good Pledgors each hereby, jointly and severally,
indemnify and hold harmless each of Escrow Agent, Sterne and any of their
principals, partners, agents, employees and affiliates from and against any
expenses, including reasonable attorneys' fees and disbursements, damages or
losses suffered by Escrow Agent or Sterne in connection with any claim or
demand, which, in any way, directly or indirectly, arises out of or relates to
this Make Good Agreement or the services of Escrow Agent or Sterne hereunder;
except, that if Escrow Agent or Sterne is guilty of willful misconduct or gross
negligence under this Make Good Agreement, then Escrow Agent or Sterne, as the
case may be, will bear all losses, damages and expenses arising as a result of
its own willful misconduct or gross negligence. Promptly after the receipt by
Escrow Agent or Sterne of notice of any such demand or claim or the commencement
of any action, suit or proceeding relating to such demand or claim, Escrow Agent
or Sterne, as the case may be, will notify the other parties hereto in writing.
For the purposes hereof, the terms "expense" and "loss" will include all amounts
paid or payable to satisfy any such claim or demand, or in settlement of any
such claim, demand, action, suit or proceeding settled with the express written
consent of the parties hereto, and all costs and expenses, including, but not
limited to, reasonable attorneys' fees and disbursements, paid or incurred in
investigating or defending against any such claim, demand, action, suit or
proceeding. The provisions of this Section 8 shall survive the termination of
this Make Good Agreement, and the resignation or removal of the Escrow Agent.
 
10. Compensation of Escrow Agent. Escrow Agent shall be entitled to compensation
for its services as stated in the fee schedule attached hereto as Exhibit A,
which compensation shall be paid by the Company. The fee agreed upon for the
services rendered hereunder is intended as full compensation for Escrow Agent's
services as contemplated by this Make Good Agreement; provided, however, that in
the event that Escrow Agent renders any material service not contemplated in
this Make Good Agreement, or there is any assignment of interest in the subject
matter of this Make Good Agreement, or any material modification hereof, or if
any material controversy arises hereunder, or Escrow Agent is made a party to
any litigation pertaining to this Make Good Agreement, or the subject matter
hereof, then Escrow Agent shall be reasonably compensated by the Company for
such extraordinary services and reimbursed for all costs and expenses, including
reasonable attorney's fees, occasioned by any delay, controversy, litigation or
event, and the same shall be recoverable from the Company. Prior to incurring
any costs and/or expenses in connection with the foregoing sentence, Escrow
Agent shall be required to provide written notice to the Company of such costs
and/or expenses and the relevancy thereof and Escrow Agent shall not be
permitted to incur any such costs and/or expenses prior to receiving written
approval from the Company, which approval shall not be unreasonably withheld.
 
 
7

--------------------------------------------------------------------------------

 
11. Resignation of Escrow Agent. At any time, upon ten (10) days' written notice
to the Company, Escrow Agent may resign and be discharged from its duties as
Escrow Agent hereunder. As soon as practicable after its resignation, Escrow
Agent will promptly turn over to a successor escrow agent appointed by the
Company the Escrow Shares held hereunder upon presentation of a document
appointing the new escrow agent and evidencing its acceptance thereof. If, by
the end of the 10-day period following the giving of notice of resignation by
Escrow Agent, the Company shall have failed to appoint a successor escrow agent,
Escrow Agent may interplead the Escrow Shares into the registry of any court
having jurisdiction.
 
12. Records. Escrow Agent shall maintain accurate records of all transactions
hereunder. Promptly after the termination of this Make Good Agreement or as may
reasonably be requested by the parties hereto from time to time before such
termination, Escrow Agent shall provide the parties hereto, as the case may be,
with a complete copy of such records, certified by Escrow Agent to be a complete
and accurate account of all such transactions. The authorized representatives of
each of the parties hereto shall have access to such books and records at all
reasonable times during normal business hours upon reasonable notice to Escrow
Agent and at the requesting party’s expense.
 
13. Notice. All notices, communications and instructions required or desired to
be given under this Make Good Agreement must be in writing and shall be deemed
to be duly given if sent by registered or certified mail, return receipt
requested, or overnight courier, to the addresses listed on the signature pages
hereto.
 
14. Execution in Counterparts. This Make Good Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
15. Assignment and Modification. This Make Good Agreement and the rights and
obligations hereunder of any of the parties hereto may not be assigned without
the prior written consent of the other parties hereto. Subject to the foregoing,
this Make Good Agreement will be binding upon and inure to the benefit of each
of the parties hereto and their respective successors and permitted assigns. No
other person will acquire or have any rights under, or by virtue of, this Make
Good Agreement. No portion of the Escrow Shares shall be subject to interference
or control by any creditor of any party hereto, or be subject to being taken or
reached by any legal or equitable process in satisfaction of any debt or other
liability of any such party hereto prior to the disbursement thereof to such
party hereto in accordance with the provisions of this Make Good Agreement. This
Make Good Agreement may be amended or modified only in writing signed by all of
the parties hereto.
 
16. Applicable Law. This Make Good Agreement shall be governed by and construed
in accordance with the laws of the State of New York without giving effect to
the principles of conflicts of laws thereof.
 
 
8

--------------------------------------------------------------------------------

 
 
17. Headings. The headings contained in this Make Good Agreement are for
convenience of reference only and shall not affect the construction of this Make
Good Agreement.
 
18. Attorneys' Fees. If any action at law or in equity, including an action for
declaratory relief, is brought to enforce or interpret the provisions of this
Make Good Agreement, the prevailing party shall be entitled to recover
reasonable attorneys' fees from the other party (unless such other party is the
Escrow Agent), which fees may be set by the court in the trial of such action or
may be enforced in a separate action brought for that purpose, and which fees
shall be in addition to any other relief that may be awarded.
 
19. Merger or Consolidation. Any corporation or association into which the
Escrow Agent may be converted or merged, or with which it may be consolidated,
or to which it may sell or transfer all or substantially all of its corporate
trust business and assets as a whole or substantially as a whole, or any
corporation or association resulting from any such conversion, sale, merger,
consolidation or transfer to which the Escrow Agent is a party, shall be and
become the successor escrow agent under this Escrow Agreement and shall have and
succeed to the rights, powers, duties, immunities and privileges as its
predecessor, without the execution or filing of any instrument or paper or the
performance of any further act.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 
9

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have duly executed this Make Good Agreement as
of the date set forth opposite their respective names.
 
 

  COMPANY:      
MILLENNIUM QUEST, INC.
 
By:/s/Si Chen    
Name: Si Chen
Title: Chief Executive Officer


Address:
Beihuan Zhong Road
Junan County
Shandong, China 276600
Attn: Si Chen
Facsimile: 86-539-7314886
     
MAKE GOOD PLEDGORS
 
Hisashi Akazawa:
 
/s/Hisashi Akazawa   
 
Address:
Beihuan Zhong Road
Junan County
Shandong, China 276600
Facsimile: 86-539-7314886
 
Si Chen:
 
/s/Si Chen    
 
Address:
Beihuan Zhong Road
Junan County
Shandong, China 276600
Facsimile: 86-539-7314886

 
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK SIGNATURE
PAGE FOR OTHER PARTIES FOLLOWS]

 
 

--------------------------------------------------------------------------------

 
 

  ESCROW AGENT:      
SECURITIES TRANSFER CORPORATION, as Escrow Agent
      By:/s/Kevin B. Halter, Jr.  
      Kevin B. Halter, Jr., President
 
Address:
2591 Dallas Parkway Suite 102
Frisco Texas 75034
Attn: Kevin B. Halter, Jr.
Facsimile: (469) 633-0088
     
AGENT:
 
STERNE AGEE & LEACH, INC.
 
By:/s/Ryan Medo   
      Ryan Medo,
      Managing Director, Capital Markets


Address:
Sterne Agee & Leach, Inc.
800 Shades Creek Parkway, Suite 700
Birmingham, Alabama 35209
Attn: Ryan Medo
Facsimile: (205) 949-3607

 
 
 
 

--------------------------------------------------------------------------------

 